Citation Nr: 1615106	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  04-43 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for headaches secondary to cold injury residuals and/or secondary to service-connected vertigo with hearing loss and tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957.  He also served in the Texas Army National Guard from January 1979 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision received from a Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

The case was most recently before the Board in August 2015.  At that time, the Board granted service connection for sinusitis and remanded the issue of entitlement to service connection for headaches for further development.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran was scheduled for a VA examination in November 2015 but failed to report to the examination.  However, it is not clear that the Veteran received notification of the scheduled examination.  

More specifically, the claims file indicates that the notice of the scheduled VA examination may have been sent to the Veteran at an address with a house number ending in "20."  Although VBMS reflects the same address, the electronic Veterans Appeals Control and Locator System (VACOLS) shows an address with a house number ending in "26."  Thus, the Veteran may not have been adequately notified of the upcoming VA examination particularly as he has attended prior VA examinations.  On remand, the Veteran should be scheduled for a new VA examination, notice of which must be sent to his correct address that is verified on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's present mailing address.  

2.  After completion of the above, schedule the Veteran for a VA headache examination by an appropriate medical professional.  The entire file should be reviewed by the examiner. 

The examiner is to conduct all indicated tests. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches are caused by or aggravated by service-connected vertigo with hearing loss and tinnitus, and/or sinusitis.

The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A rationale for all opinions expressed should be provided. 

3.  If the Veteran does not report to the VA examination, include a copy of the notification letter scheduling the examination in claims file.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

